Exhibit 10.1

 

[g129451koimage002.gif]

 

Memorandum

5050 Lincoln Drive
Edina, MN 55436

 

 

Date

August 3, 2004

From

Dan Murphy

 

 

 

 

To

Nick Vlahakis

 

 

 

This letter is to confirm our discussions regarding the postponement of your
planned retirement to December 31, 2005.

 

I have reviewed the following information with the Personnel and Compensation
Committee and they are in concurrence.  If you stay with ATK until December 31,
2005, we will:

 

•                  Increase your base salary from $416,000 to $450,000 on
April 1, 2005

•                  Continue to provide a target bonus at 65% of base, an
increase from $270,400 to $292,500 as of April 1, 2005.  This bonus will be paid
out after FY2006 results (approximately May 2006) and will be prorated based on
your termination date (e.g. if you terminate in December 2005, you will be paid
9/12 of the bonus based on performance measured through March 2006).

•                  Not prorate your performance shares granted April 2004 based
on your termination date but will continue to pay out the full grant based on
performance measured in March 2007.  You would receive your pay out in
approximately May 2007 as originally provided in the grant.  In the event you
terminate prior to December 2005, no special provisions will be applied to your
performance share grant.

•                  No additional stock options or performance shares will be
provided in 2005

 

The concurrence of the Personal and Compensation Committee has been recorded in
the minutes of the August 3, 2004 meeting.

 

--------------------------------------------------------------------------------